DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is being considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Claim Amendment after Issuance of Allowance
The amendment filed on 09/07/2021 under 37 CFR 1.312 has been entered.

Claim Rejections
Examiner has withdrawn previous 35 U.S.C. 112 rejections based on applicant’s amendments. Examiner has further withdrawn previous 35 U.S.C. 101 rejections based on applicant’s amendments and arguments.

Allowable Subject Matter
Claims 1-20 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Ayyagari, U.S. publication No. 20180047009. 
VanHeerden, U.S. publication No. 20150095206. 
Stevens, U.S. publication No. 20170142112.
	Ayyagari describes an event plug-in that uses a mobile OS to monitor computer operations for various events, such as intermittent wireless signal, low battery, or disrupted connectivity, which could disrupt or interrupt e-commerce transactions, where a user is required to provide verification information. In the cited portion, Ayyagari further describes receiving a notification of the event occurrence, requesting additional time for a required user input, and creating an alert to inform the user of the impending timeout. Ayyagari describes monitoring computer operations for various events, such as intermittent wireless signal, low battery, or disrupted connectivity, which could disrupt or interrupt e-commerce transactions requiring user verification information, where a notification of an event occurrence can cause a request for additional time for a required user input and/or creation of an alert to inform the user of the impending timeout. In the cited portion, Van Heerden describes generating an alert that identifies an interrupted transaction and requests confirmation of a customer’s intention to either complete the execution of the interrupted transaction, to cancel the transaction, or to delay the transaction. However, the cited portions of Ayyagari and Van Heerdan do not disclose or suggest each element of the limitations as cited in the claims.
	The cited portions of Ayyagari and Van Heerdan do not disclose or suggest receiving, by a processing system including a processor, a request from a transaction processing system for a transaction associated with a user account of a communication service provider, wherein the user account is associated with a communication device, transmitting, by the processing system, a prompt to the transaction processing system to perform an authentication step for the transaction, wherein the authentication step requires access to the communication device associated with the user account, receiving, by the processing system, an indication from the transaction processing system that the communication device associated with the user account is not available for the authentication step due to being lost or stolen, and responsive to the 
	The cited portions of Ayyagari and Van Heerdan do not disclose or receiving a request from a transaction processing system for a transaction associated with a user account of a communication service provider, wherein the user account is associated with a communication device, transmitting a prompt to the transaction processing system to perform an authentication step for the transaction, wherein the authentication step requires access to the communication device associated with the user account, receiving an indication from the transaction processing system that the communication device associated with the user account is not available for the authentication step due to being lost or stolen, and responsive to the receiving the indication that the communication device associated with the user account is not available for the authentication step due to being lost or stolen: transmitting an alert message to the communication device associated with the user account, wherein the alert message includes a personal identification number (PIN), monitoring for a response message from the communication device associated with the user account, determining whether the response 
	The cited portions of Ayyagari and Van Heerdan do not disclose or suggest receiving a request from a transaction processing system for a transaction associated with a user account of a communication service provider, wherein the user account is associated with a communication device, transmitting a prompt to the transaction processing system to perform an authentication step for the transaction, wherein the authentication step requires access to the communication device associated with the user account, receiving an indication from the transaction processing system that the communication device associated with the user account is not available for the authentication step due to being lost or stolen, and responsive to the receiving the indication that the communication device associated with the user account is not available for the authentication step due to being lost or stolen: transmitting an alert message to the communication device associated with the user account, wherein the alert message includes a personal identification number (PIN), monitoring for a response message from the communication device associated with the user account, determining whether the response message from the communication device associated with the account is received within a time period and includes the PIN, canceling the transaction responsive to the determining that the response message from the communication device associated with the user account is received within the time period and includes the PIN, and completing the transaction responsive to the determining that the response message from the communication device associated with the user account is not received within the time period or does not include the PIN, as recited in claim 15.

	The references Ayyagari, VanHeerden, and Stevens disclosed as previously discussed.  The references however do not teach at least: 
	A method for authenticating a transaction, the method comprising: 
	receiving, by a processing system, a request from a transaction processing system for a transaction associated with a user account of a communication service provider, wherein 
	the user account is associated with a communication device; 
	transmitting, by the processing system, a prompt to the transaction processing system to perform an authentication step for the transaction, wherein 
	the authentication step requires access to the communication device associated with the user account; 
	receiving, by the processing system, an indication from the transaction processing system that the communication device associated with the user account is not available for the authentication step due to being lost or stolen; and 
	responsive to the receiving the indication that the communication device associated with the user account is not available for the authentication step due to being lost or stolen: 
	transmitting, by the processing system,  an alert message to a the communication device associated with the user account, wherein the alert message includes a personal identification number (PIN); 
	monitoring, by the processing system, for a response message from the communication device associated with the user account; 
	determining, by the processing system, whether the response message from the communication device associated with the account is received within a time period and includes the PIN; Appln. No 16/376,475Page 3 of 31 Reply to Non-Final Office Action of January 1, 2021 Docket No. 2016-1788_7785-2347A 
	canceling, by the processing system, the transaction responsive to the determining that the response message from the communication device associated with the user account is received within the time period and includes the PIN, and 
	completing, by the processing system, the transaction responsive to the determining that the response message from the communication device associated with the user account is not received within the time period or does not include the PIN.	
Therefore, the claims of the instant application are not obvious over Ayyagari, VanHeerden, and Stevens for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Ayyagari, VanHeerden, and Stevens because the applicant clearly intends to combat fraud by using a ‘negative’ pin.  
Accordingly, the present invention is also distinguishable over Ayyagari taken alone and/or in view of VanHeerden, and Stevens.

	Foreign prior art and NPL search was conducted however no relevant prior art was found.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                               /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685